The election of Darius Russell, Jonas Sibley, Josiah Stiles, and Estes Howe, members returned from the town of Sutton, was controverted by Caleb Burbank and others, on the ground, that the town did not contain the requisite number of ratable polls to entitle it to four representatives.
The petition in this case was received at the May session,1 but does not appear to have been referred to the committee on elections, until the January session, when they were directed to take up the subject and report as soon as may be.2
A deposition of Caleb Burbank and others was also received at the January session, and referred to the committee.3
On the twenty-fifth of February, the house ordered the committee to make their report on the case, the next day,4 at which time, they accordingly reported, as follows: — ■
“ The petition in the case of the Sutton election was never committed until the fourteenth of February instant, and no person ever appeared, previous to that day, before the committee, to support the charges therein. On the twenty-first day of February, a deposition (of Caleb Burbank and others) passed through the house to the committee, stating that the chairman of the selectmen did, at the May meeting, declare, that the expense of four representatives should not exceed the pay of two. The committee could not consistently with propriety, and according to their rales of proceeding, examine the last charge, which went to a fleet the seats of all the members, without previously notifying all the members to attend before them, and this charge was presented to them so late in the session, that it was impracticable to give such notice, as two of the members had returned to Sutton. The charge in the petition affected the right of Darius Russell alone, to his seat *81in this house, as the petitioners admitted that the town of Sutton contained more than six hundred ratable polls, and that the members returned were chosen by separate ballots, and they also proved that Darius Russell was last chosen. The committee gave notice to said Russell to appear before them, as soon as they could, consistently with the other business committed to them, and after hearing the petitioners, they should have called upon said Russell to shew his right to a seat, had there been a reasonable time, during the sitting of the legislature, for him to have returned to Sutton and procured evidence. Bat the committee are of opinion, that there was not time from the commitment of the petition, to the close of the session, for that purpose, and therefore report, that the house do not take any further order thereon.” The report was agreed to, 98 to 41.1
[Among the papers on file in this case, there is a certificate of the assessors of Sutton, that there were eight hundred and twenty-five ratable polls and upwards therein, on the first day of May, 1810.]

 31 J. H. 36.


 Same, 309.


 Same, 336.


 Same, 387.


 31 J. H. 411.